UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GWENDOLYN SCOTT-ADAMS,                                         :
                                                               :
                         Plaintiff,                            :   19-CV-7941 (GBD) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
H&M,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         An initial case management conference was held in this matter on December 3, 2019.

Pro se Plaintiff did not appear. Defendants were directed to order the transcript and provide a

copy to Plaintiff.

         Pursuant to the instructions given during the conference, parties are directed to attend

mediation and Defendant is directed to provide a status letter, in consultation with Plaintiff, by

January 24, 2020.

         The deadline for Plaintiff’s opposition to Defendant’s motion to dismiss was extended

by the Court to January 6, 2020. (ECF 29). Accordingly, Defendant’s reply is due by January 24,

2020.
      The Clerk is respectfully directed to mail a copy of this Order to Plaintiff.



      SO ORDERED.



                                                           s/ Ona T. Wang
Dated: December 6, 2019                                  Ona T. Wang
       New York, New York                                United States Magistrate Judge
